Name: 98/176/EC: Commission Decision of 18 February 1998 approving the plan presented by Spain for the surveillance of classical swine fever (Only the Spanish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  means of agricultural production;  Europe
 Date Published: 1998-03-05

 Avis juridique important|31998D017698/176/EC: Commission Decision of 18 February 1998 approving the plan presented by Spain for the surveillance of classical swine fever (Only the Spanish text is authentic) (Text with EEA relevance) Official Journal L 065 , 05/03/1998 P. 0026 - 0026COMMISSION DECISION of 18 February 1998 approving the plan presented by Spain for the surveillance of classical swine fever (Only the Spanish text is authentic) (Text with EEA relevance) (98/176/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10, paragraph 4 thereof,Whereas, by Commission Decision 98/93/EC (3), Spain was requested to submit the Commission a national serosurveillance programme for classical swine fever;Whereas the programme submitted by Spain provides for additional measures to prevent the spread of classical swine fever from the areas where the disease is present;Whereas this programme has been examined and found to comply with the provisions of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (4), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the Sanding Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme submitted by Spain for the surveillance of classical swine fever is hereby approved.Article 2 Spain shall bring into force the laws, regulations and administrative provisions for implementing the programme referred to in Article 1.Article 3 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 18 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 18, 23. 1. 1998, p. 35.(4) OJ L 47, 21. 2. 1980, p. 11.